Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The examination of the instant applicant is transferred from examiner Celeste A. Roney to examine Hong Yu.

I.        Action Summary
The provisional nonstatutory double patenting rejection of claims 43-66 over claims 23-42 of copending Application No. 17/715,619 is withdrawn by the examiner since the copending Application No.17/715,619 is the divisional application of the instant application as the result of the restriction dated 02/07/2022.

The provisional nonstatutory double patenting rejection of claims 43-66 over claims 1-20 of copending Application No. 17/277,702 is withdrawn by the examiner because the copolymer recited in the instant claims is different from the polymer recited in claims 1-20 of copending Application No. 17/277,702.

The filling and approval of applicants’ Terminal Disclaimers dated 07/01/2022 is sufficient to overcome the provisional nonstatutory double patenting rejection of claims 43-66 over claims 23-49 of copending Application No. 17/539,611 which is now withdrawn. Claims 43-50 are now in condition for allowance. 

Pursuant to the procedures set forth in MPEP 809.02(a), claims 51-66, directed to non-elected species, previously withdrawn from consideration as a result of a species election requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.141.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the species election requirement as set forth in the Office action mailed on 02/07/2022 is hereby withdrawn. 
In view of the withdrawal of the species election requirement as to the rejoined species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the species election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

II.        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the claimed co-polymer. The closest prior art is Masaru et al. (pH- and sugar-sensitive multilayer films composed of phenylboronic acid (PBA)-modified poly(allylamine hydrochloride) (PBA-PAH) and poly(vinyl alcohol) (PVA): A significant effect of PBA content on the film stability, Materials Science and Engineering: C, Volume 62, 1 May 2016, Pages 474-479) in view of Weiss et al. (WO 2017/070617 A1). Masaru et al. in view of Weiss et al. do not teach or fairly suggest the claimed poly(allylamine-co-fluoro phenylboronic acid). Masaru et al.’s teachings suggest poly(allylamine-co-phenylboronic acid) (abstract and introduction) while Weiss et al. teach halogenic modifications of phenyl ring in phenylboronic acid are known in the art to modulate the pKa of the boronic acid (paragraph 28-29 and figure 4 and 5A-B). Masaru et al. ’s teachings in view of Weiss et al.’s teachings, absent improper hindsight, do not direct one to obtain the poly(allylamine-co-fluoro phenylboronic acid) as claimed in the instant application and described above. For the aforementioned reasons pending claims 43-66 (now claims 1-24) are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612